Case 1:18-cv-08534-GBD Document 54 Filed 02/09/21 Page 1of1

CLIFTON BUDD & DEMARIA, LLP

ATTORNEYS | gee
SUC Ss ay norms

Rey
ROCTS eam

 

 

 

 

THE EMPIRE STATE BUILDING TEL (212) 687-7410

  
  

 

 

 

350 FIFTH AVENUE, 61ST FLOOR oe ee 7 i, FAX (212) 687-3285
New York, NY 10118 5, “" www.cbdm.com
} i Ba shes
TAN-PAUL A. POULOS DATE )
ASSOCIATE

E-MAIL: IAPOULOS@CBDM.COM Tee
Februarv 8. 2021

VIA ECF Fe

Hon. George B. Daniels th fy

United States District Court 5 2 024)
Southern District of New York

500 Pearl Street, Room 1310

New York, New York 10007

Re: — Recarte et al v. Twenty-Three-One-Nought-W, LLC et al .
1:18-cv-08534-GBD Pr
Request to Adjourn Conference Og

 

Dear Judge Daniels:

This firm represents the Defendants in the above-referenced action. Pursuant to
Paragraph II(C) of Your Honor’s Individual Practices, Defendants write on behalf of all parties to
provide a status report and request that the status conference currently scheduled for Tuesday,
February 9, 2021, be adjourned until March 9, 2021, or another time that is convenient for the
Court.

The parties submit this status report and respectfully request an adjournment because the
parties are amicably addressing residual discovery deficiencies that do not require the Court’s
attention at this time and coordinating a non-party deposition. Aside from finalizing paper
discovery, the Defendants are reviewing Plaintiffs proposed amended complaint to determine
whether they will consent to its filing, and Plaintiff is determining whether he is willing to help
locate and schedule a non-party the Defendants intend to depose.

No other scheduled dates will be affected by an adjournment. Thank you for Your Honor’s
consideration.

Respectfully submitted,
CLIFTON BUDD & DeMARIA, LLP
Attorneys for the Defendants

Arthur J. Robb
Ian-Paul A. Poulos

 

CC: All Counsel of Record

 
